t c memo united_states tax_court kelvin l ellis sr petitioner v commissioner of internal revenue respondent docket no filed date kelvin l ellis sr pro_se stephen a haller for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion for summary_judgment pursuant to rule petitioner has not responded to 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue respondent’s motion despite an order from this court instructing him to do so respondent determined deficiencies additions to tax and penalties with respect to petitioner as follows additions to tax penalty year deficiency sec_6651 sec_6651 sec_6651 sec_6654 sec_6663 dollar_figure - dollar_figure dollar_figure dollar_figure - big_number dollar_figure - - big_number - dollar_figure dollar_figure dollar_figure - big_number dollar_figure - - - dollar_figure big_number - dollar_figure dollar_figure - - - dollar_figure 1the amount of any addition_to_tax pursuant to sec_6651 shall be determined pursuant to sec_6651 b and c the issues for decision are whether petitioner had unreported income for the taxable years and years at issue and whether petitioner is liable for additions to tax under sec_6651 for and sec_6651 and f for and section for and for penalties under sec_6663 for and procedural history on date respondent issued to petitioner a notice_of_deficiency for the years at issue petitioner timely filed a petition disputing the determinations in 2respondent concedes that petitioner is not liable for the addition_to_tax under sec_6654 for the tax_year the notice_of_deficiency on date respondent filed an answer that included detailed affirmative allegations on date respondent filed a motion for entry of an order that the affirmative allegations in the answer be deemed admitted pursuant to rule c by order dated date we directed petitioner to file a reply on or before date as required by rule on date the court received a motion from petitioner requesting an extension of time to file a reply by order dated date the court granted petitioner’s motion in that we extended the time for petitioner to file a reply to date in our order we stated that if petitioner did not file a reply as directed we would grant respondent’s motion petitioner failed to file a reply to respondent’s motion and respondent’s motion was granted on date on date respondent filed a motion for summary_judgment pursuant to rule by order dated date petitioner was directed to file a response to respondent’s motion for summary_judgment on or before date no 3rule c states where a reply is not filed the affirmative allegations in the answer will be deemed denied unless the commissioner within days after expiration of the time for filing the reply files a motion that specified allegations in the answer be deemed admitted response was filed by petitioner based on the procedural history all of the affirmative allegations in the answer are deemed admitted pursuant to rule c background at the time the petition was filed petitioner was incarcerated in north carolina petitioner was employed by the city of east st louis illinois from to petitioner also worked as an independent consultant from through petitioner failed to file a federal_income_tax return for the taxable_year petitioner did not timely file hi sec_2001 federal_income_tax return or request an extension of time to file his return on date respondent received petitioner’ sec_2001 federal_income_tax return petitioner failed to file a federal_income_tax return for the taxable_year petitioner did not timely file his federal_income_tax return or request an extension of time to file his return on date respondent received petitioner’s federal_income_tax return petitioner failed to file a federal_income_tax return for the taxable_year the internal_revenue_service conducted an examination with respect to petitioner for the years at issue petitioner failed to submit for examination complete and adequate books and accounts of his consulting business for the years at issue petitioner failed to report income earned from his work as an independent consultant on his federal_income_tax returns as follows year income from consulting work dollar_figure big_number big_number big_number big_number additionally petitioner failed to report dollar_figure of interest_income for for the taxable_year petitioner also failed to report dollar_figure of wage income from his employer and a dollar_figure settlement he received in a civil suit against the city of east st louis illinois for the taxable_year petitioner also failed to report dollar_figure of gross_proceeds from the sale of stock in for the taxable_year petitioner also failed to report dollar_figure of wage income from his employer as a result of petitioner’s underreporting of income and failure_to_file returns petitioner underpaid his tax by dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner’s underpayments for the years at issue were due to fraud and his failure_to_file returns for and was fraudulent respondent prepared substitutes for returns sfrs for and pursuant to sec_6020 petitioner used third-party checks and money orders to pay his personal expenses in an effort to conceal his income additionally petitioner dealt in large amounts of cash in order to avoid the use of the banking system and the paper trails that would follow such use petitioner was convicted of criminal_tax_evasion under sec_7201 pursuant to a plea agreement in the u s district_court for the southern district of illinois in which he agreed to plead guilty to one count of tax_evasion under sec_7201 for the tax_year as part of the agreement petitioner signed a stipulation of facts in which he admitted that he knew that moneys and funds he received from his employment with the city of east st louis from his other employment and consulting work and from other sources were reportable as taxable_income petitioner also admitted that for the tax years and he knowingly and willfully failed to report all of his income to the internal_revenue_service in order to evade united_states tax filing_requirements discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact exists and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner failed to respond to respondent’s motion and has failed to indicate that there is a genuine dispute for trial also as previously stated the facts on which respondent’s motion for summary_judgment is based are deemed admitted consequently we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law issue petitioner’s unreported income petitioner received the income that respondent determined he failed to report on his federal_income_tax returns for the years at issue therefore we will grant respondent’s motion for summary_judgment with respect to the deficiencies in petitioner’s federal_income_tax for the years at issue issue additions to tax and penalties respondent determined that petitioner is liable for additions to tax pursuant to sec_6651 for tax_year sec_2001 and sec_6651 for tax years and and sec_6654 for tax_year respondent has the burden of production with respect to these additions to tax see sec_7491 to meet this burden respondent must produce evidence showing that the additions to tax are appropriate see id higbee v 4by failing to respond to the assertions in respondent’s motion for summary_judgment petitioner waived his right to contest them see rule d 117_tc_183 akonji v commissioner tcmemo_2012_56 tax ct memo lexi sec_49 at commissioner 116_tc_438 once respondent satisfies this burden petitioner has the burden_of_proof with respect to exculpatory factors such as reasonable_cause see higbee v commissioner t c pincite sec_6651 sec_6651 imposes an addition_to_tax when a taxpayer fails to file a timely return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition_to_tax is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent id petitioner did not timely file federal_income_tax returns for and thus we find that respondent has met his burden of production petitioner has not provided any evidence indicating that his failure_to_file returns was due to reasonable_cause accordingly we hold that petitioner is liable for the additions to tax under sec_6651 and sustain respondent’s determinations as set forth in the notice_of_deficiency sec_6651 sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition is calculated as of the amount shown as tax on the return but not paid with an additional for each month or fraction thereof during which the failure to pay continues up to a maximum of id under sec_6020 when a taxpayer fails to file a return required_by_law the commissioner acting for the secretary_of_the_treasury may make a return from such information as he can obtain under sec_6651 any return so made is treated as the taxpayer’s return for purposes of determining the amount of the addition under sec_6651 petitioner failed to file federal_income_tax returns for and pursuant to sec_6651 the sfrs respondent made are treated as petitioner’s tax returns petitioner failed to pay the amounts of tax shown on the sfrs for and therefore respondent has met his burden of production petitioner has not provided any evidence indicating that his failure to pay was due to reasonable_cause accordingly we hold that petitioner is liable for the additions to tax under sec_6651 and sustain respondent’s determinations as set forth in the notice_of_deficiency 5the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month for which an addition_to_tax applies under both paragraphs sec_6651 sec_6654 sec_6654 imposes an addition_to_tax when a taxpayer fails to pay a required_installment of estimated income_tax each required_installment is equal to of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of of the tax_shown_on_the_return for the taxable_year or if no return is filed of the tax for that year or of the tax_shown_on_the_return if any for the preceding_taxable_year sec_6654 petitioner did not file federal_income_tax returns for the taxable years and therefore petitioner’s required_annual_payment for wa sec_90 of the tax for that year see id missall v commissioner tcmemo_2008_ tax ct memo lexis at respondent has met his burden of production for the sec_6654 addition_to_tax the sec_6654 addition_to_tax is mandatory unless the taxpayer establishes that one of the exceptions in sec_6654 applies verduzco v commissioner tcmemo_2010_278 tax ct memo lexi sec_318 at citing 91_tc_874 petitioner has not shown that any of the statutory exceptions under sec_6654 applies accordingly we hold that petitioner is liable for the addition_to_tax under sec_6654 and sustain respondent’s determination sec_6663 and sec_6651 respondent determined that petitioner is liable for fraud penalties pursuant to sec_6663 for tax_year sec_2001 and and for additions to tax pursuant to sec_6651 for tax years and sec_6663 imposes a penalty on the portion of any underpayment due to fraud sec_6651 imposes an addition_to_tax of up to of the amount of tax required to be shown on the return where the failure_to_file a federal_income_tax return is fraudulent because these sections are analyzed similarly as to the determination of fraudulent intent we consolidate our discussion of respondent’s fraud determinations see 102_tc_632 fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 252_f2d_56 9th cir 94_tc_316 the commissioner bears the burden of demonstrating fraud by clear_and_convincing evidence sec_7454 rule b the existence of fraud is a question of fact to be resolved upon sec_6663 provides that once the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud as petitioner has not provided any evidence in regard to his underpayments pursuant to sec_6663 the entire amount of petitioner’s underpayments is attributable to fraud consideration of the entire record 92_tc_661 to carry the burden_of_proof on the issue of fraud the commissioner must show for each year at issue that an underpayment_of_tax exists and some portion of the underpayment is due to fraud id the commissioner’s burden of proving fraud can be met by facts deemed admitted pursuant to rule c 77_tc_334 vogt v commissioner tcmemo_2007_209 tax ct memo lexi sec_212 at aff’d 336_fedappx_758 9th cir fraud may also be proven by circumstantial evidence and reasonable inferences may be drawn from the facts because direct evidence is rarely available delvecchio v commissioner tcmemo_2001_130 tax ct memo lexis at aff’d 37_fedappx_979 11th cir underpayment_of_tax petitioner underpaid his tax by dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for fraudulent intent all or part of the underpayments of tax for the years at issue was due to fraud petitioner’s failure_to_file federal_income_tax returns for the taxable years and was fraudulent petitioner was convicted of criminal_tax_evasion under sec_7201 for the taxable_year a taxpayer is collaterally estopped from denying civil tax_fraud when convicted of criminal_tax_evasion under sec_7201 for the same taxable_year see 96_tc_858 aff’d 959_f2d_16 2d cir as part of petitioner’s plea agreement to criminal_tax_evasion under sec_7201 petitioner stipulated that he knowingly and willfully failed to report all of his income to the internal_revenue_service in order to evade united_states tax filing_requirements for the taxable_year sec_2001 sec_2002 and petitioner has consistently failed to report substantial amounts of income for each year at issue consistent failure to report substantial amounts of income over a number of years is highly persuasive evidence of fraudulent intent temple v commissioner tcmemo_2000_337 tax ct memo lexi sec_395 at aff’d 62_fedappx_605 6th cir petitioner failed to submit for examination complete and adequate books and accounts of his consulting business for the years at issue failure to maintain adequate_records is a badge of fraud see lain v commissioner tcmemo_2012_99 tax ct memo lexis at petitioner used third-party checks and money orders to pay his personal expenses in an effort to conceal his income petitioner engaged in extensive dealings in cash in order to avoid the use of the banking system dealing in cash to avoid scrutiny of one’s finances is a badge of fraud temple v commissioner tax ct memo lexi sec_395 at citing 796_f2d_303 9th cir aff’g t c memo the record contains clear_and_convincing evidence that petitioner’s underpayment_of_tax and failure_to_file federal_income_tax returns was fraudulent accordingly we hold that petitioner is liable for the fraud penalties under sec_6663 and the additions to tax under sec_6651 and sustain respondent’s determinations as set forth in the notice_of_deficiency in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent and will reflect respondent’s concession with respect to the addition_to_tax under sec_6654 for
